DETAILED ACTION
The present application, filed on or after March 16, 2013, is examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
The applicant's election with traverse of claims 21-23, 30, and 31 is acknowledged.  The traversal is on the ground that the groups A and C identified in the restriction requirement are directed to a single inventive concept.  This is not found persuasive because the traversal does not consider the claims identified in group B.  Furthermore, the amendment to claim 20 to require both checking the plausibility and also dynamically adapting the identification does not mean that the claims in group A (process for evaluating) and group C (different types of current processes for a plant) are now a single concept when, in fact, these claims are still directed to completely different ideas.  The requirement is still deemed proper and is therefore made FINAL.  Claims 20-23, 30, and 31 are examined herein.  Claims 24-29. 32-38 are withdrawn from consideration.
Prior Art Relied Upon
The following is a list of the prior art references relied upon in this action.
Patent/Citation
Patentee/Author
United States Patent 4,700,569
Michalski et al.

The Applicant

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claims 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over the admitted prior art in view of Michalski et al.
Claim 20, the sole independent claim, is directed to a method for determining a fill level of a substance in a container.  Claim 20 is written with several steps and features that are optional; e.g., the applicant uses "and/or" throughout the claim. As a result the claim is interpreted as follows:
20.	A method for determining 
transmitting the echo curve to a superordinate control unit 
evaluating the echo curve 
identifying in the evaluation of the echo curve 
wherein during the determining 
furnishing information concerning the current process to the superordinate control unit; and
checking a plausibility of the wanted echo signal and dynamically adapting the identification of the wanted echo signal to the current process based on information concerning the current process. 
The applicant's admitted prior art, described in paragraphs 2-18, teaches that it is known to determine a fill level of a substance.  The determining is done at process plant, and the substance must be in a container.  The applicant's admitted prior art teach determining the fill level is based on a travel time principle.  The transmitted signals are reflected back from the surface of the substance, i.e., echos or echo curves are generated. The applicant's admitted prior art teach that it is known to evaluating the echo curve and determine a wanted echo at least based on the time travel.  The applicant's admitted prior art teach that time travel and knowledge of the current process is used to determine the wanted echo.  The applicant's admitted prior art teach that the determining is done at the fill level measuring device and not at a superordinate device.  However from Michalski et al. (assignee Endress Hauser GmbH) it is already known to transmit the measured signals to another unit (reference item A) that is remote from the measuring device location (reference item M).  
	It would have been obvious to one of ordinary skill in the art been obvious before the effective filing date of the claimed invention to modify the teachings of the admitted prior art with the teachings of Michalski et al. in order to transmit the echos to a superordinate location 
	With regard to claim 21 the admitted prior art teach identifying during the evaluation disturbance echo signals of the echo curves and adapting the identification of the disturbance echo signals to the current process.  See at least applicant's paragraphs 15 and 16.
	With regard to claim 22 the admitted prior art teach that it is known to use or most certainly would be obvious to use an evaluation algorithm for the evaluation.  Furthermore, the admitted prior art teach  that the evaluation of the echo curve, including the identification of the wanted echo signal and/or the disturbance echo signals, is done using at least one freely selectable parameter, and wherein the at least one freely selectable parameter is established based on the current process.  See at least applicant's paragraphs 15 and 16.
Allowable Subject Matter
Claims 23, 30, and 31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David A. Rogers whose telephone number is (571) 272-2205.  The examiner can normally be reached on Monday through Friday.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  The applicant is encouraged to schedule interviews using the USPTO's Automated Interview Request (AIR) system at http://www.uspto.gov/interviewpractice.  If attempts to reach the 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available only through Private PAIR.  For more information about the PAIR system go to https://ppair-my.uspto.gov/pair/PrivatePair. Contact the Electronic Business Center (EBC) toll-free at 866-217-9197 if there are questions on accessing Private PAIR.  If you need assistance from a USPTO Customer Service Representative or access to the automated information system then call 800-786-9199 (USA or Canada) or (571) 272-1000.


/DAVID A. ROGERS/Primary Examiner, Art Unit 2856